Citation Nr: 1501794	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by:	Unrepresented

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) apportionment decision of May 2010, which denied the appellant's request for an apportionment of the Veteran's compensation as his spouse.  


FINDING OF FACT

The Veteran's total compensation payment at the rate of 20 percent or less does not permit payment of a reasonable amount to the appellant.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Similarly, the VCAA does not generally apply to matters arising under Chapter 53, Title 38, of the United States Code.  See, e.g., Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Inasmuch as a claim for apportionment arises under Chapter 53, and involves a decision with respect to how benefits are distributed, the provisions of the VCAA are inapplicable.

The appellant did not respond to an October 2014 request for clarification as to whether she wished to appear at a Board hearing, and her hearing request is considered withdrawn.  In this regard, although the Veteran indicated, in correspondence dated in November 2014, that she had moved from California to Mississippi.  No new address has been received from the appellant herself.  The October 2014 letter, sent to her last address of record, has not been returned as undeliverable.  See 38 C.F.R. § 3.1(q) (Notice means written notice sent to a claimant at his or her latest address of record).  

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2014).  This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances.  The file does not reflect that the Veteran received notice compliant with these requirements.  However, the appellant was provided with all necessary notice and information required by law, and as the Veteran is the prevailing party in this decision, any deficiencies in the contested claim procedures constitute harmless error.  In this regard, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, the Veteran submitted relevant contentions in a November 2014 letter, demonstrating actual knowledge.  No corrective action is required.

II.  Apportionment

VA law provides that a veteran's compensation benefits may be apportioned on behalf of his or her spouse under certain, specified circumstances.  38 U.S.C.A. § 5307 (West 2014).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse and the Veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  However, a Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

A "special" apportionment which may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451.  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  A "special" apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  

The appellant filed a claim for an apportionment of the Veteran's compensation benefits in March 2010.  She states that the Veteran deserted her, and she claims hardship, on the basis that she is unable to work, and due to medical expenses.  In September 2010, she stated that in addition to his VA compensation, the Veteran also earned money "under the table" at a job, and received Social Security Administration (SSA) disability benefits as well.  She feels that an apportionment would not be a hardship on the Veteran, because he left her and is supporting another woman.

The Veteran counters that his total income is only $1,003 per month, and an apportionment would be a hardship on him.  He states that the appellant's monthly income is higher than his.  

As noted above, a Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).  The level of payment sufficient to warrant an apportionment is not otherwise defined.  However, the Board observes that VA law provides that an additional amount of compensation may be payable for a spouse only where the Veteran is entitled to compensation at the rate of 30 percent or more.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The Board finds this to be a useful guideline for determining whether his benefit is high enough to permit a reasonable apportionment to the appellant, as his spouse.  

Here, when the claim for apportionment was filed, the Veteran was in receipt of a 20 percent rating for his service-connected disability.  In a January 2014 rating decision, this was reduced to 10 percent; although this is on appeal, he is currently in receipt of a 10 percent rating.  Because the Veteran's compensation level has been at 20 percent or lower throughout the appeal period, he has not been entitled to any additional compensation for a spouse.  Therefore, the Board finds that the total benefit payable to the Veteran does not permit payment of a reasonable amount to the appellant.  
In this case, both the appellant and Veteran claim hardship, and each claims that the other is in a better financial position.  However, because the Veteran's compensation is not currently high enough to permit payment of a reasonable amount to the appellant, further development of hardship, in the form of specific financial information from both parties, is not required.  

Parenthetically, the Board notes that in a November 2014 statement, the Veteran said that he and the appellant had been divorced in 2012.  Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation.  See 38 U.S.C.A. § 101(31) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50(a) (2014).  Therefore, if the Veteran and appellant are in fact divorced, the appellant is no longer entitled to apportionment under any circumstances, effective the date of the divorce.  

For these reasons, the appellant is not entitled to an apportionment of the Veteran's VA compensation.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997). 


ORDER

Entitlement to apportionment of the Veteran's disability compensation benefits is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


